t c memo united_states tax_court robert p petrocine petitioner v commissioner of internal revenue respondent docket nos filed date robert p petrocine pro_se julia a roy for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies an addition_to_tax and accuracy-related_penalties with respect to petitioner's and federal income taxes as follows year deficiency dollar_figure big_number addition_to_tax sec_6651 accuracy-related_penalty sec_6662 dollar_figure -- dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement the issues for decision in these consolidated cases are whether petitioner may exclude from gross_income a dollar_figure bonus received from his employer whether petitioner may deduct dollar_figure as an investment_interest expense whether petitioner has substantiated dollar_figure in claimed business_expenses whether for petitioner is entitled to single filing_status whether petitioner is subject_to the alternative_minimum_tax and whether petitioner is liable for the addition_to_tax and the accuracy- related penalties findings_of_fact many of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in verona new jersey in petitioner was employed as a stockbroker by dean witter reynolds inc dean witter as an inducement for and upon commencement of his employment petitioner received dollar_figure as a loan from dean witter as reflected in a promissory note signed by petitioner beginning in this loan was to be repaid by petitioner in three annual installments of approximately dollar_figure each plus 10-percent annual interest for a total annual payment due of dollar_figure under the terms of the loan agreement as long as petitioner worked for dean witter during through petitioner would receive a yearend bonus in the amount of dollar_figure which petitioner was required to return to dean witter via a personal check in order to cover the annual dollar_figure payment due on the dollar_figure loan from dean witter of the dollar_figure annual payment due dollar_figure reflected interest due on the loan on his federal_income_tax return petitioner did not report the dollar_figure loan proceeds received as income for dean witter also apparently treated the dollar_figure as a loan to petitioner for and the record does not indicate how petitioner and dean witter treated the dollar_figure yearend bonuses received by petitioner for dean witter included the dollar_figure yearend bonus paid to petitioner in the wages portion of the form_w-2 that it issued to petitioner for on date petitioner filed for bankruptcy petitioner's bankruptcy proceedings were closed on date in petitioner apparently incurred an additional dollar_figure in interest_expense but the record does not indicate to what debt this dollar_figure is attributable in petitioner incurred dollar_figure in expenses relating to his membership in the glen ridge country club the club petitioner frequently played golf and socialized with other members of the club for approximately percent of whom petitioner performed stock brokerage services on the club's records the dollar_figure in expenses that petitioner incurred at the club in is reflected only by general category of expense and petitioner has provided no other records relating to these expenses also during petitioner apparently incurred an additional dollar_figure in expenses for among other things travel business periodicals and legal advice on investment matters petitioner has not provided any records itemizing the specific nature or purpose of these expenses on date petitioner and his wife appeared in the superior court of new jersey chancery division--family part essex county for the purpose of obtaining a divorce in court on date petitioner and his wife agreed to and executed a court-approved property settlement agreement and the court orally granted petitioner and his wife a divorce the proposed form for the judgment of divorce divorce decree that was submitted by the parties to the court had typed on its face as the date of entry for the judgment _____ day of december on date the written divorce decree was entered by the judge on the written decree the judge crossed out ____ day of december and wrote in 4th day of february on petitioner's federal_income_tax return the dollar_figure bonus that petitioner received from dean witter in was reported as taxable wages petitioner also claimed dollar_figure in itemized_deductions including dollar_figure as an investment_interest expense despite large deductions claimed on petitioner's federal_income_tax return no calculation of an alternative_minimum_tax was reflected on the return petitioner timely requested an automatic_extension to file his federal_income_tax return but petitioner failed to properly estimate and make a payment of tax with the extension request on date petitioner filed his federal_income_tax return as a married_person filing separately from his spouse on date petitioner timely filed a federal_income_tax return on his federal_income_tax return petitioner claimed among other things that his filing_status was single and petitioner claimed dollar_figure in deductions as indicated in the schedule below type of expense amount claimed vehicle business meals and entertainment miscellaneous dollar_figure big_number big_number big_number total dollar_figure includes claimed travel mileage miles x cents parking fees tolls and other local transportation not explained includes claimed expenses associated with the club after statutory 2-percent floor includes claimed expenses associated with periodicals clerical help and legal advice regarding investment matters on audit with regard to petitioner's federal_income_tax return respondent refused to allow petitioner to recharacterize the dollar_figure bonus as nontaxable loan proceeds based on petitioner's lack of investment_income respondent disallowed petitioner's claimed dollar_figure investment_interest expense deduction for respondent also determined that based on calculations resulting in a tentative_minimum_tax equaling dollar_figure and a regular income_tax equaling dollar_figure petitioner was subject_to the alternative_minimum_tax amt and owed additional income_tax thereunder also for respondent determined an addition_to_tax for petitioner's failure to timely file his federal_income_tax return with respect to petitioner's federal_income_tax return based on lack of substantiation respondent disallowed all but dollar_figure of petitioner's claimed dollar_figure expenses also for on the ground that petitioner's divorce did not become final in respondent determined that petitioner had incorrectly identified his filing_status on his federal_income_tax return as single and respondent recalculated petitioner's income_tax using the rate applicable to married persons filing separately finally respondent determined accuracy-related_penalties under sec_6662 for and -- dollar_figure bonus opinion income includes compensation_for services sec_61 sec_1_61-1 income_tax regs funds received as loans however are not properly treated as taxable_income 366_us_213 petitioner argues that the dollar_figure received from dean witter in constituted a forgivable rather than a bona_fide loan that the dollar_figure should have been included in his income in and that because of his obligation to immediately transfer back to dean witter the annual dollar_figure bonus to be received the dollar_figure bonus petitioner received in should be treated as nontaxable illusory income respondent argues that in the dollar_figure was properly treated as a bona_fide loan from dean witter to petitioner and that the dollar_figure bonus received by petitioner in was properly included in petitioner's taxable_income in the evidence indicates that the dollar_figure that petitioner received from dean witter in constituted a loan not compensation_for services to be rendered there existed a good- faith agreement between dean witter and petitioner that the dollar_figure petitioner received from dean witter in would be repaid the evidence further indicates that the dollar_figure bonus petitioner received in from dean witter constitutes taxable_income to petitioner for services rendered by petitioner to dean witter dean witter properly included the dollar_figure bonus as wages on petitioner's form_w-2 and petitioner properly treated the dollar_figure bonus he received in as taxable_income on his federal_income_tax return -- claimed investment_interest expense sec_163 allows taxpayers a deduction for the payment of interest on indebtedness allocable to property_held_for_investment sec_163 d a petitioner argues in the alternative to the above argument that the dollar_figure interest payment he made to dean witter with respect to the dollar_figure loan constitutes a deductible investment_interest expense because that interest payment related to the dollar_figure he received from dean witter which petitioner claims he used for investment purposes petitioner has not established that he used the dollar_figure loan proceeds for investment purposes petitioner fails to make any argument regarding the remaining dollar_figure in claimed interest_expense petitioner has failed in his burden_of_proof on this issue we sustain respondent's disallowance of petitioner's dollar_figure claimed investment_interest expense deduction for -- claimed business and other deductions sec_274 and d allows deductions for certain meal and entertainment_expenses including dues for membership in social clubs to be deductible such expenses must be directly related to taxpayers' active_conduct_of_a_trade_or_business with regard to business_expenses for meals and entertainment sec_274 limits the deduction to those expenses_incurred directly preceding or following a bona_fide business_discussion relating to the taxpayers' active_conduct_of_a_trade_or_business sec_274 and a the substantiation required for meal and entertainment_expenses should include the nature including the amount time and place of the meal or entertainment the business_purpose of the claimed business_expense and the business relationship to the taxpayers of the person being entertained sec_274 unsupported self-serving testimony and vague approximations by taxpayers regarding expenditures_for meals and entertainment generally will not constitute sufficient substantiation 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 under certain circumstances when taxpayers establish that they have incurred a trade_or_business expense but do not substantiate the amount of the expense this court may estimate the amount of deductible business_expenses the cohan_rule 39_f2d_540 2d cir affg in part and remanding in part 11_bta_743 the estimate must however have some reasonable evidentiary basis 85_tc_731 where however sec_274 regarding meal entertainment and travel_expenses applies the cohan_rule is inapplicable 50_tc_823 affd per curiam 412_f2d_201 2d cir with respect to dues for club memberships taxpayers must establish that the club was used primarily for the furtherance of the taxpayers' trade_or_business and that the dues were directly related to the active_conduct of the taxpayers' trade_or_business sec_274 taxpayers generally bear the burden to substantiate claimed meal entertainment and travel_expenses sec_274 and rule a petitioner argues that because he worked solely on commission as a stockbroker all of his time spent at the club involved either the solicitation of potential clients or the conduct of business with current clients and therefore that the dollar_figure after the statutory 2-percent adjustment claimed as business_expenses incurred at the glen ridge country club should be allowed respondent argues that petitioner has adequately substantiated only dollar_figure of the total dollar_figure claimed expenses with respect to petitioner's claimed business_expenses incurred at the club petitioner has failed to offer any credible documentation to support the deduction of these expenses petitioner's records from the club that are in evidence indicate only the general category of expenses petitioner incurred and petitioner offers no records or other verification relating the specific expenses_incurred to specific business-related activity with respect to petitioner's other claimed expenses we find the record devoid of any documentation or other basis to support any credible estimate cohan v commissioner supra petitioner has failed to meet his burden of proving that he is entitled to any of the above claimed expense deductions other than the dollar_figure that respondent has allowed -- filing_status a taxpayer's filing_status is determined as of the close of the year and generally turns on whether the taxpayer is legally_separated from his or her spouse under a decree of divorce sec_2 a generally the state law of the marital domicile controls the determination of whether a taxpayer is legally_separated under a decree of divorce 70_tc_361 affd without published opinion 601_f2d_599 7th cir generally under the law of new jersey a judgment does not take effect before it is entered n j ct c p r an exception to this rule is when the court in the written judgment specifies that the judgment will take effect from the time it is signed id another exception under new jersey law permits a judgment to be effective nunc_pro_tunc when at the close of a proceeding a court orally or in some other manner clearly and conclusively decides the outcome of the proceeding mahonchak v mahonchak a 2d n j super ct app div if it is clear that upon the close of the divorce trial the court made a definitive adjudication of the controversy reflecting its conclusive determination that each party be granted a divorce we the new jersey courts subscribe to the view that the entry of a written judgment is essentially a non-discretionary act by which evidence of the judicial act is recorded parker v parker a 2d n j super ct app div see also mahonchak v mahonchak supra pincite it is well settled that the oral pronouncement of a judgment in open court on the record constitutes the jural act and that the entry of the written judgment is merely a ministerial memorialization thereof the evidence establishes that in court on date the divorce court judge orally pronounced petitioner and his wife divorced under the law of new jersey such a pronouncement is sufficient to render a divorce judgment effective nunc_pro_tunc we conclude that for federal_income_tax purposes petitioner was divorced from his wife as of date qualifying petitioner to file his federal_income_tax return as a single_taxpayer mahonchak v mahonchak supra pincite9 -- amt the amt was established to prevent high income taxpayers from using large amounts of deductions and credits to reduce their taxable_income to a lower tax_bracket than that of taxpayers who have more modest taxable_income mertens law of federal income_taxation sec_2a pincite the amt applies to the extent that taxpayers' tentative_minimum_tax exceeds the taxpayers' regular income_tax sec_55 in the instant case petitioner argues that the amt does not apply because the dollar_figure bonus received from dean witter in that petitioner originally reported on his federal_income_tax return constituted illusory income that incorrectly was included in his taxable_income for if the dollar_figure bonus were excluded from his taxable_income the amt would not be triggered we have already concluded that the dollar_figure bonus received by petitioner in is includable in petitioner's taxable_income we sustain respondent's determination with regard to the amt and addition_to_tax and accuracy-related_penalties sec_6651 imposes an addition_to_tax for the failure of taxpayers to timely file federal_income_tax returns unless the failure is due to reasonable_cause sec_6651 whether reasonable_cause exists is a question of fact 469_us_241 n reasonable_cause for failure to timely file tax returns may exist where taxpayers prove that they exercised ordinary business care and prudence and were nevertheless unable to file the returns within the prescribed time sec_301_6651-1 proced admin regs filing extensions are taken into account in determining whether tax returns are timely filed sec_6651 for an extension to be valid however generally the amount of tax due should be properly estimated and the estimated_tax should be remitted with the extension request sec_1_6081-4 income_tax regs taxpayers properly estimate the tax_liability when a bona_fide and reasonable estimate of tax_liability is made based on information available at the time of the request for the extension 92_tc_899 reliance on invalid extensions of time to file tax returns will not generally constitute reasonable_cause for taxpayers' failure to timely file tax returns id pincite because petitioner failed to properly estimate his federal_income_tax due for petitioner's request for extension of time to file a federal_income_tax return was invalid because petitioner's extension was invalid petitioner's federal_income_tax return was untimely filed and petitioner has not shown reasonable_cause for his failure to properly estimate his federal_income_tax and therefore to timely file his federal_income_tax return we sustain respondent's imposition of the addition_to_tax for the late filing of petitioner's federal_income_tax return for and respondent imposed accuracy-related_penalties equal to percent of the portion of petitioner’s underpayment in tax attributable to negligence namely with respect to the disallowed dollar_figure investment_interest expense and petitioner’s failure to reflect on the return his liability for the amt with respect to the disallowed business and other expense deductions claimed sec_6662 and b negligence may be indicated by the failure to make a reasonable attempt to comply with the internal_revenue_code provisions and supporting regulations to exercise ordinary and reasonable care in preparing a tax_return to keep adequate books_and_records or to properly substantiate items sec_1_6662-3 and c income_tax regs negligence also may be indicated by the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 the accuracy-related_penalties do not apply to any portion of underpayments for which there was reasonable_cause and with respect to which taxpayers acted in good_faith sec_6664 sec_1_6664-4 income_tax regs taxpayers generally have the burden of showing that they were not negligent rule a 58_tc_757 petitioner argues with regard to the accuracy-related_penalties for and that his bankruptcy and his divorce made it difficult for him to maintain adequate_records regarding his claimed business_expenses and establish reasonable_cause for the errors on his income_tax returns with respect to the accuracy-related_penalties for and petitioner offers no credible_evidence with regard to the disallowed investment_interest expense item for the calculation of his amt liability for or the claimed business and other expense deductions for not allowed by respondent petitioner has not established his lack of negligence in this case with respect to these items sec_6001 762_f2d_891 11th cir affg tcmemo_1983_450 crocker v commissioner supra pincite we sustain respondent's determination of the addition_to_tax under sec_6651 and the accuracy-related_penalties under sec_6662 to reflect the foregoing decisions will be entered under rule
